Citation Nr: 0317378	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Stephen Scavuzzo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2003, a 
transcript of which is of record.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is required with respect to the underlying claim 
of service connection for a low back disorder.


FINDINGS OF FACT

1.  Service connection was originally denied for a low back 
disorder by a December 1975 rating decision.  Although the 
veteran submitted a timely Notice of Disagreement (NOD), he 
did not submit a timely Substantive Appeal after a Statement 
of the Case (SOC) was promulgated in January 1976.

2.  Subsequent determinations in July 1989 and March 1999 
denied the veteran's application to reopen.  The veteran was 
informed of both decisions, and while he submitted additional 
evidence following the March 1999 decision, no timely NOD was 
submitted.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a low back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which found that new and 
material evidence had not been received to reopen a claim of 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991) (38 U.S.C.A. § 7105(c) 
(2002)); 38 C.F.R. § 20.1103 (1998) (38 C.F.R. § 20.1103 
(2002)).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) codified at 38 U.S.C.A. § 5100 et seq. (West 2002) was 
made law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As mentioned in the Introduction, the Board has determined 
that new and material evidence has been received in the 
instant case.  However, for the reasons detailed below, the 
Board also finds that additional development is necessary 
under the VCAA with respect to the underlying issue of 
service connection for a low back disorder.  Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  Service connection was originally denied for a 
low back disorder by a December 1975 rating decision.  
Although the veteran submitted a timely NOD, he did not 
submit a timely Substantive Appeal after an SOC was 
promulgated in January 1976.  Subsequent determinations in 
July 1989 and March 1999 denied the veteran's application to 
reopen the claim.  The veteran was informed of both 
decisions, and while he submitted additional evidence 
following the March 1999 decision, no timely NOD was 
submitted.

The evidence of record at the time of the last prior denial 
included the veteran's service medical records, which reflect 
treatment on various occasions for complaints of low back 
pain, including records dated in October 1964, December 1964, 
and February 1965.  In pertinent part, the records from 
October 1964 note that he reported back pain had been present 
off and on for the past 2 to 3 years.  Nevertheless, X-rays 
of the lumbosacral spine taken in December 1964 and February 
1965 were negative, and his spine was clinically evaluated as 
normal on his February 1965 separation examination.

The previously considered evidence also includes statements 
from the veteran indicating that he was seeking service 
connection for a low back disorder due to an in-service 
injury and private medical records, dated in January 1999, 
which reflect that the veteran complained of low back pain.  
X-rays taken of the lumbosacral spine at that time resulted 
in an impression of nonacute L4-5 and L5-S1 degenerative disc 
changes.

In the December 1975 rating decision, service connection was 
denied for a low back disorder, because it was determined 
that the service medical records indicated treatment for 
acute conditions that were self-limiting, and that the record 
did not establish a chronic condition.  The March 1999 rating 
decision found that the evidence was not new and material, as 
it was not relevant to or probative of the issue of 
establishing that a chronic low back condition was incurred 
in or aggravated by the veteran's military service.

The evidence added to the file since the last prior denial 
includes lay statements from two different individuals, both 
dated in August 2000.  Both of these affiants attested that 
they had worked with the veteran from 1965 to 1968, 
immediately following his discharge from service, and that he 
was restricted to light duty at this job because of a low 
back disorder.

Also added to the record is the transcript from the veteran's 
March 2003 personal hearing, at which he testified that his 
job during service was to load missiles weighing 135 pounds, 
that he did this multiple times each day, and indicated that 
it was this repetitive activity which resulted in his back 
problems.  His in-service treatment for back problems was 
noted, and it was emphasized that he sought treatment in 
February 1965, shortly before his separation examination.  
Further, the August 2000 lay statements were also noted, and 
he indicated that he had had medical treatment for his back 
problems since his discharge from service.  For example, he 
was treated by a family physician for 3 years after service, 
until this physician's death in 1968 or 1969.  He indicated 
that efforts to get this physician's records had been 
unsuccessful.  In addition, he indicated that he had received 
medical treatment from the VA for his back, including 
cortisone injections.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West 2002), 
which states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the March 2002 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  In any event, as noted 
above,  since the Board has determined that new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a), 
the veteran has not been prejudiced in the instant case.  
Bernard, supra.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a low back disorder.

As mentioned above, the veteran's claim was previously denied 
because it was found that his in-service treatment for back 
problems were for acute and self-limiting conditions, as 
opposed to a chronic condition.  However, the evidence 
submitted to reopen the claim includes lay statements from 
two individuals attesting to the fact that the veteran had 
recurrent back problems for at least 3 years following his 
discharge from service.  This evidence suggests that the 
veteran had a chronic back disability shortly after his 
discharge from service.  Further, the veteran  has testified 
that he has had recurrent back problems since service and 
provided testimony regarding the nature of his in-service 
duties, which tends to provide a "more complete picture" of 
the circumstances surrounding the origin of his disability 
that were not previously of record.  See Hodge at 1363.  This 
evidence is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Based on the foregoing, the Board finds that the additional 
evidence submitted in conjunction with the veteran's 
application to reopen bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  As such, 
new and material evidence has been submitted pursuant to 
38 C.F.R. § 3.156(a), and the claim is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Here, 
the Board notes that the veteran has never been accorded a 
medical examination in conjunction with his claim, nor does 
it appear that a competent medical opinion is of record 
regarding the etiology of the veteran's low back disorder.  
Moreover, the veteran's hearing testimony indicates that 
there are pertinent VA medical records in existence regarding 
his low back disorder that are not currently on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
Board concludes that additional development is necessary in 
the instant case, which will be addressed in the REMAND 
portion of this decision. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened; to this extent only, the 
benefit sought on appeal is allowed.


REMAND

For the reasons stated above, the Board has concluded that 
additional development is necessary in the instant case.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disorder since service.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his low back disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner should indicate 
that the claims folder was reviewed.  
Further, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the veteran's current low back 
disorder is causally related to active 
service, to include the complaints of low 
back pain noted in the service medical 
records.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



